Citation Nr: 0832816	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  00-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral leg 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a December 1999 rating decision issued in January 
2000, the RO determined that no new and material evidence 
sufficient to reopen the veteran's claim for back disorder 
had been submitted, and denied service connection for 
additional issues, including a bilateral leg disorder as not 
well grounded.

In a 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is associated with claims 
file.  At that hearing, the veteran submitted copies of VA 
treatment records, along with a waiver of consideration by 
the agency of original jurisdiction (AOJ).

The Board in an August 2005 determination disposed of other 
issues on appeal, reopened a claim for service-connection for 
a back condition and remanded this issue as well as claims 
for service-connection for a bilateral leg disorder and for 
headaches to the RO for further development.  While the 
matter was pending, the RO granted service-connection for 
migraine headaches in an August 2007 rating decision, thereby 
removing this issue from appellate status.  The remaining 
issues are returned to the Board for further consideration.

The Board in its August 2005 determination referred a matter 
concerning entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to a rating 
in excess of 10 percent for the veteran's service-connected 
deformity of the left clavicle to the RO to address whether a 
statement submitted by him in March 2003, should be construed 
as a notice of disagreement (NOD) with a January 2003 rating 
decision and, if so, to take appropriate action by issuing a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  To date, no such action has been undertaken 
by the RO and this matter is again referred to the RO to 
address.


FINDINGS OF FACT

1.  The veteran's symptoms related to his back treated in 
service were acute and transitory and resolved without 
residuals; his current back disorder is not due to any 
arthritis having manifested within one year of discharge and 
is unrelated to his period of service or to any aspect 
thereof.   

2.  The veteran's current bilateral leg disorder first 
manifested many years after his separation from service and 
is unrelated to his period of service or to any aspect 
thereof.   


CONCLUSIONS OF LAW

1.  A back condition was neither caused, nor aggravated by 
service, nor was arthritis manifested within one year of 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  A bilateral leg condition was neither caused, nor 
aggravated by service, nor was arthritis manifested within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

In the present case, the veteran's claim on appeal was 
received in September 1998.  A duty to assist letter was 
issued in December 2005 following the December 1999 rating 
decision that denied this claim.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties.  The letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Additional notice was sent in August 2006 and the claim was 
readjudicated by supplemental statement of the case (SSOC) in 
August 2007.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
The veteran was given the opportunity testify at a Travel 
Board hearing held in May 2005.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examinations of September 2006 and October 2006 included a 
claims file review and examination of the veteran. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the August 2007 SSOC.

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, cardiovascular disease or neurological disease, 
when such diseases are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

As pointed out by the Board in its February 2005 decision 
that reopened the claim for service-connection for a back 
disorder, the veteran is noted to also have a nonservice-
connected spina bifida as a developmental (congenital) 
condition affecting his back.  The question remains as to 
whether service-connection is warranted for a back condition 
other than this nonservice-connected condition.

Service treatment records revealed that in June 1957 his 
lower extremities and spine were normal on preinduction 
examination and the accompanying report of medical history 
revealed no leg cramps or bone, joint or other deformity, 
arthritis or rheumatism.  In June 1958 he fell while running 
and fractured his left clavicle but the records documenting 
treatment for this injury showed no back symptomatology.  In 
June 1958 he lifted a sprocket wheel and had pain in his 
back.  The right side of his low back musculature was 
hurting.  He was diagnosed with muscle strain and treated 
with heat.  The veteran's May 1959 separation examination 
revealed normal spine and lower extremities.  His report of 
medical history also from May 1959 revealed him to answer 
"yes" to having leg cramps, as well as bone, joint or other 
deformity.  He answered "no" to having arthritis, with no 
mention of back symptoms made in this report.

The report of an August 1959 VA examination revealed 
complaints of problems with his back and neck especially in 
damp weather.  He was noted to have a history of clavicle and 
hurt back packing sprockets in the service.  He was noted to 
have been taped and treated with heat and his back cleared 
up.  Examination of his back revealed no tenderness or spasm, 
his spine was erect with good posture and good motion.  X-ray 
was significant for an incomplete fusion of the first sacral 
segment indicating a spina bifida occulta.  Otherwise there 
was no significant pathologic change demonstrated in the bone 
or joint structure.  The diagnosis was spina bifida occulta.  

VA records reflect that in June 1998, the veteran had 
complaints of low back pain but had full active range of 
motion.  An October 1998 outpatient record noted calf cramps 
at night as well as leg pain with activities such as climbing 
stairs and mowing the lawn.  Physical examination showed no 
joint pains, no severe loss of strength or loss of motion, 
and no deformity, edema or varicosities of the back and legs.  
He was assessed with leg cramps and fatigue.  In December 
1998 he was again seen for complaints of back pain and leg 
cramps.  In May 1999 he was consulted for arthralgias 
recurring in the back and legs.  Also in May 1999 he was 
noted to have low back pain and pain in both legs, left 
greater than right.  The low back pain started in 1958.  The 
pain was said to be throbbing, radiating down both legs from 
the thigh to the calf.  The pain was constant.  Physical 
examination revealed no atrophy of the lower extremities.  A 
left shoulder disorder was also addressed in the May 1999 
record.  He underwent physical therapy from May 1999 to 
November 1999.  In August 1999 he was noted to have 
mechanical low back pain with mild tenderness to palpation 
along the bilateral paraspinal muscles and reduced flexion 
but with negative straight leg raise.  The impression was 
mechanical low back pain.  

The report of a February 1999 VA neurological examination 
noted the veteran to be 62 years old.  The history of the 
inservice shoulder (clavicle) injury in service was noted.  
Also at that time he was noted to complain of back pain from 
carrying heavy objects.  The pain radiated to both buttocks 
and legs.  Physical examination showed no obvious focal motor 
weakness, atrophy or fasciculation's.  There was no 
significant loss of motion on the lumbar spine and 
coordination was within normal limits.  The impression was 
back sprain.  No opinion as to etiology was given.

Likewise the report of a February 1999 VA joints examination 
related the same history as that of the neurological 
examination from the same month.  He was noted to have pain 
in the back that radiated to his legs and he could not do 
heavy lifting, prolonged walking, prolonged sitting or 
standing due to pain.  Weather changes made it worse.  
Physical examination revealed his back to be tender with 
flexion of 85, extension and left lateral flexion to 40 
degrees and right lateral flexion to 45 degrees.  There was 
no pain up to the end points of these motion, but pain after 
these points.  X-rays were noted to show no fracture or 
dislocation.  There was multi level degenerative disc 
disease.  The diagnosis was degenerative joint disease of the 
lumbar spine.  No etiology opinion given.  

VA treatment records from 2000 focused on carpal tunnel 
syndrome, with no pertinent findings regarding the back or 
legs.  

A May 2000 VA orthopedic examination did not address the low 
back or legs, but instead focused on his shoulder.  

Private records from 2002 to 2003 include a January 2002 
record where he was seen for complaints that included low 
back pain radiating down both legs for some time.  
Examination showed mild tenderness of the lumbar paraspinal 
muscles, with straight leg raising and hamstring tightness 
and back pain only.  His reflexes were depressed bilaterally 
in the lower extremities.  There was no motor deficit.  X-ray 
of the lumbar spine showed good presentation of disc spaces.  
The impression was chronic back pain with sciatica.  In 
February 2002 he felt improved with less night cramps and 
back pain but was still having night cramps in his legs and 
chronic low back pain.   

The veteran submitted lay statements in January 2002 and 
April 2002 which discussed the nature of the injury to his 
clavicle.  

A July 2002 VA examination was limited to shoulder findings 
with no symptoms pertaining to the back or legs. 

VA treatment records from 2002 to 2003 revealed treatment for 
various medical problems, mostly for PTSD and his left 
shoulder.  No pertinent findings regarding the low back or 
legs were recorded.  However it is noted that a February 2003 
pain scale was recorded as zero.  In September 2003 he was 
seen mainly for the left clavicle injury residuals but was 
noted to have arthralgias of the knees and low back.  
Physical examination revealed no edema and deep tendon 
reflexes were 1+/4+ and pulses were all 2+/4+.  The 
assessment was nocturnal leg cramps.

In May 2005, the veteran testified the he hurt his back and 
legs handling heavy things like ammunition and gas.  He was 
noted to get age related Social Security benefits, not based 
on any disability.  He admitted that he did not actually hurt 
his back in the service but just had constant heavy lifting. 

The report of a September 2006 VA neurological examination 
included claims file review and examination.  The worksheet 
was noted to mention evaluation to include back pain and 
numbness of the legs and to ascertain any relationship 
between X-ray spina bifida with numbness of the legs.  He 
gave a history of chronic back pain for several years.  X-
rays in August 1959 revealed spina bifida.  He gets 
intermittent radiation of pain from the lower back to both 
lower extremities.  The low back pain was aggravated by 
standing and bending and walking.  It was alleviated by rest 
and sitting alleviates the back pain to some extent.  He also 
gets numbness of both legs as well as both hands.  He denied 
any injury to his back in the service.  On the pain scale the 
low back pain was anywhere from 6/10 to 7/10.  Back pain is 
also associated with muscle spasm in the back.  He also gets 
lower leg cramps and fatigue.  There was no bowel/bladder 
disturbance.  

Neurological examination revealed intact cranial nerves, and 
motor strength was 5/5 throughout except the right knee which 
was not examined.  Deep tendon reflexes were 2+ and 
symmetrical on the upper extremities and the left lower 
extremity had 2+ knee jerk, with ankle jerks 1+ and 
symmetrical.  Plantars were flexor.  Heel and toe walk were 
difficult with the right lower extremity.  His sensory 
examination revealed decreased pinprick and light touch 
sensation in both hands, legs and feet distally and 
symmetrically.  Vibration sense was decreased distally in 
both feet and Romberg's was positive.  His back revealed 
positive tenderness at the L4-5 lumbar paravertebral muscles.  
His range of motion revealed 65 degrees forward flexion, 20 
degrees bilateral lateral flexion and extension of 20-25 
degrees.  Straight leg raise on the left was 65 degrees and 
on the right 55.  There was no muscle spasm in the low back 
region.  The diagnosis included chronic lower back pain and 
bilateral lumbar radiculopathy and peripheral neuropathy of 
both upper and lower extremities.  The examiner commented 
that it was at least as likely as not that the veteran's 
current low back pain and bilateral lumbar radiculopathy and 
leg pain are related to spina bifida syndrome.  

The report of an October 2006 VA spine examination included a 
claims file review.  He was noted to have been in the service 
from 1957 to 1959 and claimed he developed low back pain in 
the service.  He was noted to have a history of spina bifida.  
He denied obvious trauma or injury to the low back in the 
service.  His pain has worsened over time, especially the 
past 10 years.  At this time the pain was predominantly 
localized to the low back.  It also radiated into the right 
lower extremity involving the calf area.  His pain was 
intermittent sharp pain about 8/10 in intensity.  The pain 
was aggravated by prolonged standing and certain trunk 
movements.  Sitting alleviated the pain.  He complained of 
tingling and numbness in his right toes but denied weakness 
in the bilateral lower extremities.  

He tried physical therapy and pain medications with some 
benefit.  His August 1959 VA examination revealed evidence of 
spina bifida and lumbar X-ray from February 1959 revealed 
evidence of degenerative disc disease.  

Physical examination revealed him to have no gross deformity 
but he was tender to palpation of the paraspinal muscles.  He 
had 80 degrees flexion and 25 degrees extension with pain at 
the ends.  He rotated 25 degrees bilaterally without pain.  
Repetitive motion did not decrease his range of motion or 
cause fatigue, weakness or lack of endurance.  The straight 
leg raise was negative bilaterally.  The examiner could not 
do Patricks on the right because of recent total knee 
replacement surgery.  His left Patricks were negative.  
Neurological examination revealed his muscle strength was 5/5 
bilaterally.  His sensation was impaired to light touch in 
the entire right leg and foot.  Deep tendon reflexes were 1+ 
at the left knee and absent in both ankles.  Reflexes were 
not recorded in the right knee.  Babinski was negative and 
there was no ankle clonus.  His gait was normal.  The 
impression was right lumbar radiculopathy and lumbar 
degenerative disc disease L3-4.  An October 2006 computed 
tomograpy (CT) scan revealed asymmetric right lateral bulging 
of the disc which is impinging on the right L3 nerve root in 
neural formation and diffuse disc bulging at the L4-5 without 
any focal disc herniation.  

The examiner's opinion was that based on the veteran's 
history, physical examination and imaging status that it was 
this examiner's opinion that the veteran's low back and right 
lower extremity pain was less likely as not a result of 
military service.  There was no documented injury or trauma 
in the claims file.  The findings in the lumbar spine are 
degenerative and most likely secondary to the aging process.  

The report of a September 2006 VA neurological examination 
included claims file review and examination.  The worksheet 
was noted to mention evaluation to include back pain and 
numbness of the legs and to ascertain any relationship 
between X-ray spina bifida with numbness of the legs.  He 
gave a history of chronic back pain for several years.  X-
rays in August 1959 revealed spina bifida.  He gets 
intermittent radiation of pain from the lower back to both 
lower extremities.  The low back pain was aggravated by 
standing and bending and walking.  It was alleviated by rest 
and sitting alleviates the back pain to some extent.  He also 
gets numbness of both legs as well as both hands.  He denied 
any injury to his back in the service.  On the pain scale the 
low back pain was anywhere from 6/10 to 7/10.  Back pain is 
also associated with muscle spasm in the back.  He also gets 
lower leg cramps and fatigue.  There was no bowel/bladder 
disturbance.  

Neurological examination revealed intact cranial nerves, and 
motor strength was 5/5 throughout except the right knee which 
was not examined.  Deep tendon reflexes were 2+ and 
symmetrical on the upper extremities and the left lower 
extremity had 2+ knee jerk, with ankle jerks 1+ and 
symmetrical.  Plantars were flexor.  Heel and toe walk were 
difficult with the right lower extremity.  His sensory 
examination revealed decreased pinprick and light touch 
sensation in the hands, legs and feet distally and 
symmetrically.  Vibration sense was decreased distally in the 
feet and Romberg's was positive.  His back revealed positive 
tenderness at the L4-5 lumbar paravertebral muscles.  His 
range of motion revealed 65 degrees forward flexion, 20 
degrees bilateral lateral flexion and extension of 20-25 
degrees.  Straight leg raise on the left was 65 degree and on 
the right 55.  There was no muscle spasm in the low back 
region.  The diagnosis included chronic lower back pain and 
bilateral lumbar radiculopathy and peripheral neuropathy of 
both upper and lower extremities.  The examiner commented 
that it was at least as likely as not that the veteran's 
current low back pain and bilateral lumbar radiculopathy and 
leg pain are related to spina bifida syndrome.  

An October 2006 CT scan revealed asymmetric right lateral 
bulging of the disc which is impinging on the right L3 nerve 
root in neural formation and diffuse disc bulging at the L4-5 
without any focal disc herniation.  The examiner's opinion 
was that based on the veteran's history, physical examination 
and imaging status that it was this examiner's opinion that 
the veteran's low back and right lower extremity pain was 
less likely as not a result of military service.  There was 
no documented injury or trauma in the claims file.  The 
findings in the lumbar spine are degenerative and most likely 
secondary to the aging process.  

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a back disorder or a bilateral leg disorder.  

None of the records concerning treatment for the veteran's 
current back disorder or legs disorder contain any opinion 
linking any such disorder to service.  The September 2006 VA 
neurological examination which diagnosed chronic lower back 
pain and bilateral lumbar radiculopathy and peripheral 
neuropathy of both upper and lower extremities contained the 
examiner's opinion that it was at least as likely as not that 
these conditions are related to spina bifida syndrome, which 
is not service-connected.  Similarly, the report of the 
October 2006 VA orthopedic examination, reached the 
conclusion that the veteran's low back and right lower 
extremity pain was less likely as not a result of military 
service and went on to determine that the findings in the 
lumbar spine are degenerative and most likely secondary to 
the aging process.  These opinions were based on review of 
the medical records, which included the service treatment 
records, as well as examination of the veteran.  There is no 
medical evidence which contradicts these negative opinions.  
Thus, the low back complaints treated in service are shown by 
the preponderance of the evidence to be acute and transitory 
with his current back condition shown to be not related to 
service but rather due to aging and his nonservice-connected 
congenital spina bifida.  Likewise, his bilateral leg 
disorder is not shown to be related to any incident in 
service, but likewise due to his spina bifida condition.

The only other evidence the veteran has submitted that 
supports his claims is his own testimony and statements.  
Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether his claimed disabilities are 
the result of his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that absent medical evidence supporting the 
argued causal nexus between the veteran's back disorder and 
bilateral leg disorder and active service or, in the 
alternative, medical evidence establishing manifestation of a 
back disorder or legs disorder as an arthritis, vascular or 
neurological condition within the one-year presumptive period 
following discharge from active duty, the Board is not able 
to find that the veteran's back disorder and bilateral leg 
disorder are the result of his active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for back and bilateral leg 
disorders.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral leg disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


